Title: To James Madison from William Henry Harrison, 8 September 1801
From: Harrison, William Henry
To: Madison, James


Sir
Vincennes 8th. Septr 1801.
The late Secretary of State having neglected to send on a seal for the General Court of this Territory and as it was impossible to do without one I employed Mr. Small of this place to supply the deficiency. He has executed his task extremely well & his charge (30 Dollars) I think very reasonable. As disbursements of this kind for the Territories have usually been made through your office I have advised Mr. Small to direct his account to you & shall be much gratified if you should think proper to order it to be paid. I have the Honour to be ⟨Most⟩ Respectfully your Hume Servt.
Willm. Henry ⟨Harrison⟩
 

   RC and enclosure (DNA: RG 217, Misc. Treasury Accounts, no. 12,845). Cover marked “Mr. Jones” by Harrison. On the cover Auditor Richard Harrison wrote: “The Secy. of State will be pleased to say on the Acct. whether it is to be allowed. / RH.” Beneath that note JM replied: “Dept. of State. Nover. 7. 1801 / I see no ground for refusing payment in this case. The charge appears to be high, but Governour’s judgment ought to be respected. / James Madison.” For enclosure, see n. 2.


   John Small (d. 1821) had resided near Vincennes as early as 1784. He seems to have been engaged in a variety of activities—gunsmith, surveyor, sometime sheriff of Knox County, territorial legislator, and adjutant general of the territorial militia (Carter, Territorial Papers, Indiana, 7:345–46, 565–66; Logan Esarey, ed., Messages and Letters of William Henry Harrison, 2 vols., Indiana Historical Collections, vols. 7, 9 [Indianapolis, 1922], 1:208 n. 3).


   Small’s account (1 p.), dated 5 Aug. 1801, is followed by his request addressed to the secretary of state that the amount of $30 be paid to Thomas Jones.


   Harrison served as governor of the Indiana Territory from 1800 to 1812.

